EXHIBIT 10.46b

December 27, 2010

Giacomo di Nepi

Kaenelrain 8

CH4106 Therwil (BL)

Switzerland

 

Re: Modified Employment with InterMune, Inc.

Dear Giacomo:

As we have discussed, in connection with the acceleration of our efforts in the
EU following the positive CHMP opinion on December 16, we are modifying the
terms of your InterMune employment. Effective as of December 27, 2010, we will
reduce your time as an employee of InterMune, Inc. to 25%. The remaining 75% of
your time will be as an employee of InterMune Schweiz AG, under a separate
contract to be executed between you and that entity of equal date with this
letter.

The 25% of your time committed to InterMune, Inc. will consist of, among other
things, (i) your attendance (in person or by audio/teleconference) at meetings
of InterMune’s Executive Committee and, upon request, of InterMune’s Board of
Directors and committees thereof, (ii) your time spent in the offices of
InterMune, Inc. in Brisbane working on issues relating to InterMune’s global
strategy, and (iii) your time spent in coordinating operations between
InterMune, Inc. and InterMune Schweiz AG. You agree to maintain and to make
available for review an accounting of your time spent on behalf of InterMune,
Inc. in a form that is adequate for InterMune, Inc.’s recordkeeping but not
unduly burdensome to you.

Except as provided in this letter and in the separate employment agreement
between you and InterMune Schweiz AG, all other terms and conditions of your
employment will remain as set out in the employment letter between you and
InterMune dated October 29, 2009. These terms and conditions of employment
include, but are not limited to:

 

  (a) your title;

 

  (b) your total base compensation of $375,000, which will be paid 25% by
InterMune, Inc. at the rate of CHF 90,020 per year (CHF 7,501.67 per month) and
75% by InterMune Schweiz AG at the rate of CHF 270,606 per year (CHF
22,550.50 per month). The separation pay described in the October 29, 2010
employment letter will be based on your combined total base salary, with your
InterMune tenure calculated from October 29, 2009;

 

  (c) your discretionary bonus, which for 2010 will be targeted at 35% of your
combined total base salary; and



--------------------------------------------------------------------------------

Giacomo di Nepi

December 27, 2010

Page 2

 

  (d) your eligibility for, and participation in, InterMune’s employee benefits
plans, including the Aetna PPO medical plan in which you currently participate
on your own behalf and on that of your dependents.

In the event you become ineligible for the Aetna PPO plan, InterMune reaffirms
its commitment to provide substantially similar health insurance to you and your
family. For clarity, your combined total base salary from InterMune, Inc. and
InterMune Schweitz AG will be considered as the basis for any employee benefit
based on salary or rate of pay.

You also will continue to be eligible for annual equity grants on the same terms
as conditions as other members of InterMune’s Executive Committee, and eligible
for an additional grant of no fewer than 25,000 options upon EMA (formerly EMEA)
issuance of a Marketing Authorization for pirfenidone.

Although the terms of you automobile allowance will not change, because the
majority of your time will be as an employee of InterMune Schweiz AG and because
you reside in Switzerland, your automobile allowance will be addressed solely in
your employment agreement with InterMune Schweiz AG.

Giacomo, we are pleased to continue to work with you, and look forward to your
continued contributions to our global success. Please indicate your acceptance
of this offer by signing this letter below and returning the letter as soon as
possible. A copy of this letter is enclosed for your records.

 

Sincerely,

 

InterMune, Inc.

/s/ Howard Simon Howard Simon SVP, HR & Corporate Services Associate General
Counsel Chief Compliance Officer

I understand and agree to the foregoing terms and conditions of employment with
InterMune, Inc.

 

/s/ Giacomo di Nepi Giacomo di Nepi Date 28 Dec 2010